NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10437

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00091-KJD

 v.
                                                MEMORANDUM*
BARBARA JEAN DENNIS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Barbara Jean Dennis appeals from the district court’s judgment and

challenges the $80,952.41 restitution order and $10,000 fine imposed following her

guilty-plea conviction for bankruptcy fraud, in violation of 18 U.S.C. § 157(1).

We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dennis contends that the restitution order fails to comport with the

Mandatory Victims Restitution Act, 18 U.S.C. §§ 3663A-3664. The government

concedes error and affirmatively waives the opportunity to seek a new restitution

order on remand. We agree there was error and vacate the restitution order and

remand for the district court to strike it from the judgment.

       Upon remand, the district court shall also reconsider the fine imposed

under the factors specifically set forth in 18 U.S.C. § 3572(a).

      VACATED and REMANDED.




                                          2                                  16-10437